Case 1:20-cv-20233-KMW Document 5 Entered on FLSD Docket 01/28/2020 Page 1 of 2

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

ivil Action No.
Civil Action No 1:20-CV-20233KMW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) ]KEA FURNITURE USA, INC.

 

wasteceived-by me on (date) “1/27/2020

CG I personally served the summons on the individual at (place)

 

ON (date) , , OF

 

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

 

& I served the summons on (name of individual) AMY MCLAREN (authorized person at the agent) , who is
designated by law to accept service of process on behalf of (name of organization) IKEA FURNITURE USA, INC.

 

C/O THE CORPORATION TRUST CO. 1209 ORANGE STREET WILMINGTON, DE 19801 ON (date) 1/27/2020 3:30 PM

 

© [returned the summons unexecuted because , or

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

—

N

Date: 1/27/2020

 

Server's signature

DENORRIS BRITT | PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

Server's address

Additional information regarding attempted service, etc:

SERVED: SUMMONS & COMPLAINT.

SWORN TO ON 1/27/2020 i

 
 
Case 1:20-cv-20233-KMW Document5 Entered on FLSD Docket 01/28/2020 Page. 2 of 2
Case 1:20-cv-20233-KMW Document 3 Entered on FLSD Docket 01/21/2020 Page 1of1

* AO 440 (Rev. 06/12) Summons in aCivil Action

UNITED STATES DISTRICT COURT

for the .
Southern District of Florida

 

WINDY LUCIUS

 

Plaintiff(s)

Vv. Civil Action No. .20-cv-20233-KMW

IKEA FURNITURE USA, INCORPORATED

 

Nee eee eee eee ee ee es

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) IKEA FURNITURE USA, INCORPORATED
c/o Registered Agent CORPORATION TRUST COMPANY
CORPORATION TRUST CENTER
1209 ORANGE STREET
WILMINGTON, DE 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

J. Courtney Cunningham, Esq.
J. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156
T: 305-351-2014
~ c¢ @cunninghamplic.com
If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
_ You also must file your answer or motion with the court.

SUMMONS:

Te Bred hint ve

Date. van 21, 2020

s/ Esperanza Buchhorst

  
